954 So. 2d 161 (2007)
Nelson HUGHES, Sr., Administrator of the Succession of Charlotte Lathers Hughes
v.
Deborah Ann ROBERTSON and Hancock Bank of Louisiana.
No. 2007-CC-0292.
Supreme Court of Louisiana.
April 20, 2007.
In re Hancock Bank of Louisiana;Defendant; Applying for Supervisory and/or Remedial Writs, Parish of St. Helena, 21st Judicial District Court Div. B, No. 19109; to the Court of Appeal, First Circuit, No. 2006 CW 2064.
Denied.
KNOLL, J., would grant the writ.
WEIMER, J., would grant the writ.